--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6

 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES AS PERMITTED BY LAW AND THE SECURITIES PURCHASE
AGREEMENT PURSUANT TO WHICH THE SECURITIES WERE ISSUED.
 
COMMON STOCK PURCHASE WARRANT
NO. 2

 
To Purchase Shares of Common Stock of
 
ZONE MINING LIMITED
 
This COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, TRIDENT GROWTH FUND, L.P., a Delaware limited partnership having an
address at 700 Gemini, Houston, TX 77058 (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof, October 20, 2006 (the
“Initial Exercise Date”), and on or prior to the close of business on the fifth
anniversary of the Initial Exercise Date (the “Termination Date”), to subscribe
for and purchase from ZONE MINING LIMITED, a Nevada corporation (the “Company”),
one hundred thousand (100,000) shares of common stock, par value $.00001 per
share of the Company (the “Common Stock”), subject to adjustment herein (the
“Warrant Shares”) as provided below. 
 
The purchase price of one share of Common Stock under this Warrant shall be
equal to the Exercise Price, as defined in Section 1(b), as adjusted.
 

 
Section 1.
Exercise.

 
a)  Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made at any time or times on or after the Initial Exercise Date
and on or before the Termination Date (each, an “Exercise Date”) by delivery to
the Company of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of such
Holder appearing on the books of the Company); provided, however, within five
Business Days of the date said Notice of Exercise is delivered to the Company,
the Holder shall have surrendered this Warrant to the Company and the Company
shall have received payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank.
 
1

--------------------------------------------------------------------------------


 
b)  Exercise Price. The Exercise Price (so called herein) of each share of
Common Stock under this Warrant shall be equal to the lesser of:
 

 
(i)
100% of the average price per share of the Common Stock and Common Stock
Equivalents sold to any Person in the Qualifying Transaction to be consummated
following the Initial Exercise Date (determined by dividing the total number of
shares of Common Stock issued plus shares issuable under Common Stock
Equivalents in such Qualifying Transaction, by the aggregate consideration
received by the Company plus all consideration to be received upon exercise or
conversion of all Common Stock Equivalents issued in such Qualifying
Transaction); or

 

 
(ii)
$1.25 per share.

 
The term “Common Stock Equivalents” means any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock. The term
“Qualifying Transaction” shall mean an equity financing wherein the Company
receives gross proceeds equal to at least $1,000,000 from the sale of Common
Stock or Common Stock Equivalents.
 
c)  Cashless Exercise. If at any time after one year from the date of issuance
of this Warrant there is no effective Registration Statement registering the
resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A)   =    the price of said Common Stock determined by reference to the last
reported sale price for the Common Stock on such day on the principal securities
exchange on which the Common Stock is listed or admitted to trading or if no
such sale takes place on such date, the average of the closing bid and asked
prices thereof as officially reported, or, if not so listed or admitted to
trading on any securities exchange, the last sale price for the Common Stock on
the National Association of Securities Dealers national market system on such
date, or, if there shall have been no trading on such date or if the Common
Stock shall not be listed on such system, the average of the closing bid and
asked prices in the over-the-counter market as furnished by any NASD member firm
selected from time to time by the Company for such purpose or, if the Common
Stock is not traded, then such price as is reasonably determined by the
Company’s Board of Directors (the “Market Value”);
 
2

--------------------------------------------------------------------------------




(B)    =    the Exercise Price of this Warrant, as adjusted; and


(X)   =    the number of Warrant Shares issuable upon exercise of this Warrant
in accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.
 
Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 1(c).


d)  Exercise Limitations. The Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise, the Holder (together with
the Holder’s affiliates), as set forth on the applicable Notice of Exercise,
would beneficially own in excess of 4.99% (or as applicable, 9.99%) of the
number of shares of the Common Stock outstanding immediately after giving effect
to such issuance.  For purposes of the foregoing determination, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon such exercise of this
Warrant less the number of shares of Common Stock which would be issuable upon
(A) exercise of the remaining, nonexercised portion of this Warrant and (B)
exercise or conversion of the unexercised or unconverted portion of any other
Securities (including, without limitation, any other Debentures or Warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder.  Except as set forth in the
preceding sentence, for purposes of this Section 1(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. To the
extent that the limitation contained in this Section 1(d) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of such Holder. For purposes of this
Section 1(d), in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the most recent annual or quarterly report of Form 10-KSB or
10-QSB filed with the Securities and Exchange Commission (the “Commission”); or
(y) any other notice by the Company or the Company’s transfer agent setting
forth the number of shares of Common Stock outstanding.  Upon the written or
oral request of the Holder, the Company shall within five Business Days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding.  The provisions of this Section 1(d) may be waived by the Holder
upon, at the election of the Holder, not less than 61 days’ prior notice to the
Company, and the provisions of this Section 1(d) shall continue to apply until
such 61st day (or such later date, as determined by the Holder, as may be
specified in such notice of waiver).
 
3

--------------------------------------------------------------------------------


 
e)  Mechanics of Exercise.
 
i.  Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges in respect of the issuance thereof (other
than taxes in respect of any transfer occurring contemporaneously with such
issuance). The Company covenants that during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the trading market upon which the Common
Stock may be listed.
 
ii.  Delivery of Certificates Upon Exercise. To the extent permitted by
applicable federal securities laws, certificates for shares purchased hereunder
shall be transmitted by the transfer agent of the Company to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is a participant in such system and if the certificates may be issued
without a restrictive legend in accordance with applicable federal securities
laws, and otherwise by physical delivery to the address specified by the Holder
in the Notice of Exercise within five (5) Business Days from the delivery to the
Company of the Notice of Exercise Form, surrender of this Warrant and payment of
the aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”).
This Warrant shall be deemed to have been exercised on the date the Exercise
Price is received by the Company. The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, pursuant to Section 1(d)(vii) prior to the issuance of such shares, have
been paid.
 
4

--------------------------------------------------------------------------------


 
iii.  Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.
 
iv.  Rescission Rights. If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 1(d)(iv) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.
 
v.  Failure to Timely Deliver Certificates Upon Exercise. In addition to any
other rights available to the Holder, if the Company or the Company’s transfer
agent fails to cause delivery to the Holder of a certificate or certificates
representing the Warrant Shares or if the Company or its transfer agent fails to
deliver such certificates without the restrictive legend (if applicable) on or
before the Warrant Share Delivery Date, the Company shall pay to Holder, in
cash, as partial liquidated damages and not as a penalty, the greater of (i)
$500 for each Business Day after the Warrant Share Delivery Date until such
certificate is delivered with an appropriate legend or without a restrictive
legend, as the case may be; and (ii) the difference in the Market Value of the
Warrant Shares on the Warrant Share Delivery Date and the date such shares are
actually received by the Holder. Nothing herein shall limit Holder’s right to
pursue all equitable remedies for the Company’s failure to deliver certificates
representing any Securities as required herein, including, without limitation, a
decree of specific performance and/or injunctive relief.
 
vi.  No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall round such fractional share up to the next
whole number.
 
vii.  Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
5

--------------------------------------------------------------------------------


 
viii.  Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 

 
Section 2.
Certain Adjustments.

 
a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (B) subdivides
outstanding shares of Common Stock into a larger number of shares, (C) combines
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issues by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then in each case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding before such event and of which the denominator shall be the
number of shares of Common Stock outstanding after such event and the number of
shares issuable upon exercise of this Warrant shall be proportionately adjusted.
Any adjustment made pursuant to this Section 2(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
b)  Pro Rata Distributions. If the Company, at any time prior to the Termination
Date, shall distribute to all holders of Common Stock (and not to Holders of the
Warrants) evidences of its indebtedness or assets or rights or warrants to
subscribe for or purchase any security other than the Common Stock, then in each
such case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the closing bid price of the Common Stock on the then
principal trading market determined as of the record date mentioned above (if
the closing bid price of the Common Stock on the then principal trading market
shall then be determinable and otherwise the fair market value per share as
determined by the Board of Directors in good faith, and of which the numerator
shall be such closing bid price of the Common Stock on the then principal
trading market on such record date less the then per share fair market value at
such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holders of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
 
6

--------------------------------------------------------------------------------


 
c)  Fundamental Transaction. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (“Fundamental Transaction”), then, upon any
subsequent conversion of this Warrant, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
absent such Fundamental Transaction (a) upon exercise of this Warrant, the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and Alternate Consideration
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event or (b) if the Company is acquired in an all cash transaction, cash equal
to the value of this Warrant as determined by the difference between the
applicable Exercise Price and the amount of cash paid per share to the
shareholders of the Company (the “Alternate Consideration”). For purposes of any
such exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 2(d) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.
 
d)  Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time shall not includes
shares of Common Stock owned or held by or for the account of the Company, and
the description of any such shares of Common Stock shall be considered on issue
or sale of Common Stock. For purposes of this Section 2, the number of shares of
Common Stock deemed to be issued and outstanding as of a given date shall be the
sum of the number of shares of Common Stock (excluding treasury shares, if any)
issued and outstanding.
 
e)  Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.
 
7

--------------------------------------------------------------------------------


 
f)  Intentionally Omitted.
 
g)  Notice to Holders.
 
i.  Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 2, the Company shall promptly mail to each Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.
 
ii.  Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, however that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder is entitled
to exercise this Warrant during the 20-day period commencing the date of such
notice to the effective date of the event triggering such notice.
 

 
Section 3.
Transfer of Warrant.

 
a)  Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Section 3(d) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
8

--------------------------------------------------------------------------------


 
b)  New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 3(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
c)  Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
d)  Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act or a qualified institutional buyer as defined in Rule
144A(a) under the Securities Act.
 

 
Section 4.
Covenants. [Intentionally deleted].

 

 
Section 5.
Registration Rights.

 

 
(a)
Piggyback Registrations.



A.    At any time after the Closing Date, if the Company proposes to register
any Common Stock for sale solely for cash, either for its own account or for the
account of a stockholder or stockholders (a “Company Registration”), then the
Company shall give the Holder written notice of its intention to do so and of
the intended method of sale (the “Registration Notice”) not fewer than 30 days
prior to the anticipated filing date of the Registration Statement effecting
such Company Registration. The Holder may request inclusion of any Warrant
Shares in such Company Registration by delivering to the Company, within 20 days
after receipt of the Registration Notice, a written notice (the “Piggyback
Notice”) stating the number of shares of Warrant Shares proposed to be included
and that such shares are to be included in any underwriting only on the same
terms and conditions as the shares of Common Stock otherwise being sold through
underwriters under such Company Registration. The Company shall use its best
efforts to cause all Warrant Shares specified in the Piggyback Notice to be
included in the Company Registration and any related offering, all to the extent
requisite to permit the sale by the Holder of such Warrant Shares in accordance
with the method of sale applicable to the other shares of Common Stock included
in the Company Registration. If the Company fails to file the Warrant Shares in
such Registration Statement, then, at the option of the Holder, for each full
day that the Warrant Shares are not fully registered, Company shall pay the
Holder, as partial liquidated damages and not as a penalty, the sum of $1,000
per day until the shares are registered (not to exceed $150,000 under any
circumstances).
 
9

--------------------------------------------------------------------------------




B.    The Company’s obligation to include Warrant Shares in a Company
Registration pursuant to this Section 5(a) shall be subject to the following
limitations:
 
 (i)    The Company shall not be obligated to include any Warrant Shares in a
registration statement (I) filed on Form S-4 or Form S-8 or such other similar
successor forms then in effect under the Securities Act, (II) pursuant to which
the Company is offering to exchange its own securities, or (III) relating to
dividend reinvestment plans.


 (ii)    If the managing underwriter(s), if any, of an offering related to the
Company Registration determines in its reasonable judgment that marketing
factors require a limitation of the number of shares of Common Stock that can be
included in such offering, the managing underwriter(s) may exclude the
appropriate number of shares of Common Stock held by the stockholders of the
Company, including Holder, from such registration. If the managing
underwriter(s) determine(s) to exclude from such offering any Warrant Shares
that the Holder desires to include or any shares of Common Stock that other
Company stockholders with applicable registration rights desire to include, the
Holder and such other Company stockholders (except for such Person or Persons,
if any, upon whose demand such Company Registration is being made) shall share
pro rata in the portion of such offering available to them (the “Available
Portion”), with the Holder and each such other Company stockholder entitled to
include in such Company Registration and related offering a number of shares of
Common Stock equal to the product of (I) the Available Portion and (II) a
fraction, the numerator of which is the total number of Warrant Shares which the
Holder desires to include in such Company Registration (in the case of the
Holder) or the total number of shares of Common Stock which such other Company
stockholder desires to include in such Company Registration (in the case of each
such other Company stockholder) and the denominator of which is (x) the total of
the number of Warrant Shares which the Holder desires to include in such Company
Registration plus (y) the total number of shares of Common Stock that such other
Company stockholders desire to include in such Company Registration.


C.    Notwithstanding anything contained herein to the contrary, the Holder
agrees as follows:
 
10

--------------------------------------------------------------------------------


 
(i)    At any time when a Registration Statement is effective, upon written
notice from the Company to the Holder that the Company has determined in good
faith that the sale of restricted stock pursuant to the Registration Statement
would require disclosure of non-public material information, the Holder shall
suspend sales of restricted stock pursuant to such Registration Statement until
such time as the Company notifies the Holder that such material information has
been disclosed to the public or has ceased to be material, or that sales
pursuant to such Registration Statement may otherwise be resumed; provided,
however, such restrictions shall not exceed (a) an aggregate of ninety (90) days
in any year, (b) nor more than sixty (60) days during any single period of
suspension.
 
(ii)    Notwithstanding any other provision of this Warrant, in the event that
the Company undertakes a primary offering of shares of its unissued Common
Stock, which may also include other securities, excluding a primary offering
related to an employee benefit plan (a “Primary Offering”), in which all of the
shares of restricted stock are not included, the Holder shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
of, any Common Stock (or other securities) of the Company held by the Holder
(except for shares included in the Primary Offering), during the thirty (30)
days prior to the commencement of any such Primary Offering and ending ninety
(90) days after completion of any such Primary Offering, unless the Company, in
the case of a non-underwritten Primary Offering, or the managing underwriter, in
the case of an underwritten Primary Offering, otherwise agrees in writing. The
Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the foregoing restriction until
the end of said ninety (90) day period.
 

 
(b)
 Provisions Applying to All Registrations Under Section 5.

 
(i)    Selection of Underwriter. Any Company Registration and related offering
shall be managed by the Company; the Company shall have the power to select the
managing underwriter(s) for such offering, and shall in consultation with the
managing underwriter(s) have the power to determine the offering price, the
underwriting discounts and commissions, the terms of the underwriting agreement
and, the timing of the registration and related offering. To the extent that the
Holder participates in a Company Registration and related offering, the Holder
shall enter into, and sell its Warrant Shares only pursuant to, the underwriting
arranged by the Company, and shall either commit to attend the closing of the
offering and take such other actions as may be reasonably necessary to effect
the Holder’s participation in the offering and to provide any assurances
reasonably requested by the Company and the managing underwriter(s) in that
regard, or shall deliver to the Company in custody certificates representing all
Warrant Shares to be included in the registration and shall execute and deliver
to the Company a custody agreement and a power of attorney, each in form and
substance appropriate for the purpose of effecting the Holder’s participation in
the Company Registration and related offering and otherwise reasonably
satisfactory to the Company. If the Holder disapproves of the features of the
Company Registration and related offering, the Holder may withdraw therefrom (in
whole or part) by written notice to the Company and the managing underwriter(s)
delivered no later than ten days prior to the effectiveness of the applicable
registration statement and the Warrant Shares of the Holder shall thereupon be
withdrawn from such registration.
 
11

--------------------------------------------------------------------------------




(ii)    The Company shall furnish the Holder such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of the Warrant Shares
owned by it that are included in such registration;
 
(iii)    Whenever required to include Warrant Shares in any registration or to
effect the registration of any Warrant Shares pursuant to this Warrant, the
Company shall, as expeditiously as reasonably possible, prepare and file with
the Commission a registration statement with respect to such Warrant Shares and
use all commercially reasonable efforts to cause such registration statement to
become effective, and use all commercially reasonable efforts to keep such
registration statement effective until the earliest of (a) the date as of which
all such Warrant Shares have been distributed by the Holder, (b) the date as of
which all of the Warrant Shares covered by such registration statement may be
sold without restriction pursuant to Rule 144(k)(or any successor thereto)
promulgated by the Commission under the Securities Act, and (c) two years after
the Exercise Date. In addition, the Company shall use all commercially
reasonable efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holder, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify as a broker-dealer in any states or jurisdictions or to do business
or to file a general consent to service of process in any of such states or
jurisdictions.
 
(iv)    All expenses, other than underwriting discounts and commissions incurred
in connection the registrations contemplated herein, including, without
limitation, all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for the Company, and the
reasonable fees and disbursements of one counsel for each selling the Holder,
shall be borne by the Company.
 
    (c)      Subject to the terms and conditions of this Warrant, the right to
cause the Company to register Warrant Shares pursuant to this Warrant may be
assigned by the Holder to any transferee or assignee of such securities;
provided that said transferee or assignee is a transferee or assignee of at
least five percent (5%) of the such Holder’s Warrant Shares.
 

 
Section 6.
Miscellaneous.

 
a)  Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws and Section 3 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.
 
12

--------------------------------------------------------------------------------


 
b)  No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price (or by means of a cashless exercise), the
Warrant Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the later of
the date of such surrender or payment.
 
c)  Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
d)  Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
e)  Authorized Shares.
 
The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed.
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its articles of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment. Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.
 
13

--------------------------------------------------------------------------------


 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
f)  Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof, except to
the extent that the General Corporation Law of the State of Nevada (excluding
any provisions thereof relating to conflict of laws) governs the affairs and
operation of the Company. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Warrant (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Dallas, Texas. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Dallas,
Texas for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or inconvenient venue
for such proceeding. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY. If
either party shall commence an action or proceeding to enforce any provisions of
this Warrant, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding..
 
g)  Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.
 
h)  Expenses. If the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
14

--------------------------------------------------------------------------------


 
i)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (Dallas, Texas
time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (Dallas, Texas time) on any
business day, (c) the second business day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications are set forth in this Warrant.
 
j)  Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
k)  Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
l)  Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
m)  Amendment and Waiver. This Warrant may be modified or amended only with the
written consent of the Company and the Holder. No course of dealing or any delay
or failure to exercise any right hereunder on the part of Holder shall operate
as a waiver of such right or otherwise prejudice Holder’s rights, powers or
remedies, notwithstanding the fact that all rights hereunder terminate on the
Termination Date.
 
n)  Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
o)  Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
[Signature Page Follows]
 
15

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first written above.
 

        ZONE MINING LIMITED  
   
   
    By:   /s/ Stephen P. Harrington  

--------------------------------------------------------------------------------

Name: Stephen P. Harrington
Title: President
 
Address: 111 Presidential Blvd., Suite 165
  Bala Cynwyd, PA 19004
   

 
 
16

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE


TO: ZONE MINING LIMITED


(1)  The undersigned hereby elects to purchase ________ Warrant Shares of Zone
Mining Limited pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2)  Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[  ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).
 
(3)  Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________
 


The Warrant Shares shall be delivered to the following:


_______________________________
 
_______________________________
 
_______________________________
 
(4)  Accredited Investor. The undersigned, and, if applicable, the person or
entity identified in subsection 3 above, is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
[SIGNATURE OF HOLDER]
 
Name of Investing Entity:
_____________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_______________________________________
Name of Authorized Signatory:
_________________________________________________________
Title of Authorized Signatory:
__________________________________________________________
Date:
_____________________________________________________________________________


17

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM
 


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated: ______________, _______




Holder’s Signature:
__________________________    
Holder’s Address:  
__________________________       __________________________    





Signature Guaranteed: ______________________________________________


 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
18